People ex rel. Cassar v Toulon (2021 NY Slip Op 02733)





People ex rel. Cassar v Toulon


2021 NY Slip Op 02733


Decided on May 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2021-02844

[*1]The People of the State of New York, ex rel. Christopher J. Cassar, on behalf of Yonis Flores, petitioner,
vErrol D. Toulon, Jr., etc., et al., respondents.


Cassar Law Firm, P. C., Huntington, NY (Pierre Bazile and Christopher J. Cassar pro se of counsel), for petitioner.
Dennis M. Cohen, County Attorney, Hauppauge, NY (Susan A. Flynn of counsel), for respondent Errol D. Toulon, Jr.
Timothy D. Sini, District Attorney, Riverhead, NY (Laura B. Sarowitz of counsel), respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction concerning Yonis Flores upon Suffolk County Indictment No. 416/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
HINDS-RADIX, J.P., LASALLE, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court